DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 8 corresponds to claims 1-10 and 17-20 in the reply filed on 10/28/2022 is acknowledged.
Specification Objection
The disclosure is objected to because of the following informalities:    
Par [0037] discloses a first organic forbidden area 11 and a first organic baffle wall 12…the first organic forbidden area 12 and at least part of the first organic baffle wall 11. The labeling in par [0037] is unclear if first organic forbidden area 11 and a first organic baffle wall 12 or first organic forbidden area 12 and at least part of the first organic baffle wall 11. Labeling is unclear.

Appropriate correction is required.
Claim Objections
Claims 5 and 8-9 are objected to because of the following informalities:  claim 5 recites “the first organic forbidden area comprises at least one organic island” is a contradiction as how can the applicant claim  a first organic forbidden area which comprises at least one organic island.
Par [0042] Referring to FIGS. 1 to 5, the display panel further includes a first organic forbidden area 12 disposed around the display area 10, and no organic layer is disposed in the first organic forbidden area 12.
   Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BYUN et al. 20190006442 (Byun).

    PNG
    media_image1.png
    688
    879
    media_image1.png
    Greyscale

Regarding claims 1 and 20, figs. 1-5 of Byun discloses a display device, comprising a display panel, wherein the display panel, comprising: 
a display area DA, wherein the display area comprises a plurality of light emitting units 200 arranged in an array (fig. 1), and each of the plurality of light emitting units comprises a first electrode 210 and a second electrode 230; 
a first organic forbidden area (as labeled by examiner above) and a first organic baffle wall (341 as labeled by examiner above) which are disposed around the display area; 
a substrate 100; 
a first metal layer 72 and a second metal layer 71A which are located at a side of the substrate, wherein the first metal layer 72 is disposed in a same layer as the first electrode (see portion of 72 on 113), the first metal layer is located at a side of the second metal layer facing away from the substrate (see portion of fig. 5 showing 71B), the second electrode 230 is connected to the first metal layer, the first metal layer is connected to the second metal layer, the second metal layer is configured to provide a first power supply for the second electrode through the first metal layer (see fig. 5 configuration), and the first metal layer covers at least part of the first organic forbidden area and at least part of the first organic baffle wall; and 

    PNG
    media_image2.png
    448
    527
    media_image2.png
    Greyscale

an organic protective layer 353/342/120, wherein the organic protective layer 353 covers at least a side wall (side wall of 72 covered by 353) of an edge of the first metal layer (portion of 72 over 71 is edge of the first metal layer), and the organic protective layer 353/342/120 is connected to the first organic baffle wall 341, wherein the edge of the first metal layer 72b comprises a first edge segment (segment from 72b and segment above 71 as shown in fig. 2), and the first edge segment overlaps the first organic forbidden area in a direction perpendicular to the substrate; and 
wherein a length of the first edge segment (see fig. 2 and fig. 5 and compare) is larger than a length of the first organic forbidden area in a first direction (direction parallel to V-V’), wherein the first direction is a direction in which the display area points to the first organic forbidden area.

Regarding claim 2, it is necessary the case (from figs. 2 and 5) that Byun discloses wherein a vertical projection of the first edge segment on the substrate is a straight line (in direction that crossed the V-V’ direction), and an extension direction of the straight line intersects the first direction.

Regarding claim 3, it is necessary the case from fig. 1 of Byun that fig. 1 of Byun discloses wherein a vertical projection of the first edge segment on the substrate is a curve (as it curves around the DA in fig. 1).

    PNG
    media_image2.png
    448
    527
    media_image2.png
    Greyscale


Regarding claim 4, figs. 2 and 5 of Byun discloses wherein the first edge segment comprises at least a first edge sub-segment 72b (edge fig. 5) and a second edge sub-segment 72 (edge in fig. 5), wherein the first edge sub-segment is connected to the second edge sub-segment; and in a direction parallel to the substrate, an extension direction of the first edge sub-segment intersects an extension direction of the second edge sub-segment (as they meet as shown in fig. 2).

Regarding claim 5, fig. 5 of Byun discloses wherein the first edge segment 72b comprises a third edge sub-segment (top edge of 72b) and a fourth edge sub-segment (bottom edge of 72b); in a direction perpendicular to the substrate, a distance between the third edge sub-segment and the fourth edge sub-segment is D, wherein D>0; 
the first organic forbidden area comprises at least one organic island (portion of 351), the at least one organic island is located on a side of the first metal layer facing towards the substrate, and the at least one organic island is spaced from the first organic baffle wall; and the at least one organic island overlaps the third edge sub-segment in a direction perpendicular to the substrate.

Regarding claim 6, fig. 5 of Byun discloses further comprising an organic planarization layer 111, wherein the organic planarization layer is located on the side of the first metal layer facing towards the substrate, and the at least one organic island 351 is disposed in a same layer as the organic planarization layer.

Regarding claim 7, fig. 5 of Byun discloses further comprising a third metal layer 71B and a first organic layer 111, wherein the third metal layer is located on a side of the second metal layer facing towards the first metal layer, and the first organic layer 111 is located between the second metal layer and the third metal layer; the at least one organic island 351 is disposed in a same layer as the first organic layer; and the first metal layer is connected to the third metal layer, the first organic layer comprises a first through hole (see opening between 351 and 341 and 341 and 111), and the third metal layer is connected to the second metal layer through the first through hole.

Regarding claim 8, fig. 5 of Byun discloses wherein each of the at least one organic island comprises a first organic sub-segment (351) and a second organic sub-segment (352), wherein the second organic sub-segment is located on a side of the first organic sub-segment facing away from the substrate; the display panel further comprises a third metal layer 71B and a first organic layer 111, wherein the third metal layer is located on a side of the second metal layer facing towards the first metal layer, and the first organic layer is located between the second metal layer and the third metal layer; and the first organic sub-segment is disposed in a same layer as the first organic layer; the display panel further comprises an organic planarization layer 113, wherein the organic planarization layer is located on the side of the first metal layer facing towards the substrate, and the second organic sub-segment is disposed in a same layer as the organic planarization layer 113; and the first metal layer is connected to the third metal layer, the first organic layer comprises a first through hole, and the third metal layer is connected to the second metal layer through the first through hole (see fig. 5).

Regarding claim 9,  wherein each of the at least one organic island comprises a first surface (top surface) and a second surface (bottom surface), the first surface is located on a side of the each of the at least one organic island facing away from the substrate, and the second surface is located on a side of the each of the at least one organic island facing towards the substrate; and a vertical projection of the first surface on the substrate is within a vertical projection of the second surface on the substrate (as the top surface is smaller than bottom surface).

Regarding claim 10, fig., 5 of Byun further comprising: an inorganic layer 109 (par [0107]), wherein the inorganic layer is located on a side of the substrate facing towards the first metal layer; the inorganic layer comprises at least one groove (region of opening of 109 above 71); the at least one groove is located in the first organic forbidden area; and a vertical projection of the at least one groove on the substrate overlaps a vertical projection of the fourth edge sub-segment on the substrate (see groove where 71 is located and that overlaps with edge of 72b); and a buffer layer 110, wherein the buffer layer is located on a side of the substrate facing towards the inorganic layer; and wherein a depth of each of the at least one groove is H1, a thickness of the inorganic layer is H2 (see vertical thickness of 109 around the groove see thickness from bottom of 109 to top groove is slant thickness which thicker than groove thickness which is just opening in 109), and a thickness of the buffer layer is H3, wherein 0<H1<H2+H3, wherein each of the at least one groove comprises a bottom (opening at bottom of groove) and a top (opening at top), the bottom is located on a side of the each of the at least one groove facing towards the substrate, and the top is located on a side of the each of the at least one groove facing away from the substrate; and a vertical projection of the bottom on the substrate is within a vertical projection of the top on the substrate (as the groove is a vertical straight line opening).

Regarding claim 17, fig. 5 of Byun discloses further comprising a pixel defining layer 120, wherein the pixel defining layer comprises a plurality of opening structures in each of which a respective one of the plurality of light emitting units is located; in a direction perpendicular to the substrate, the pixel defining layer is located on a side of the first metal layer facing away from the substrate; and the organic protective layer is disposed in a same layer as the pixel defining layer.

Regarding claim 18, fig. 5 of Byun discloses further comprising an organic support pillar 342 located at a side of the first metal layer facing away from the substrate, wherein the organic support pillar is disposed in a same layer as the organic protective layer.

Regarding claim 19, fig. 5 of Byun disclose further comprising a plurality of drive units (TFTs driving each OLED) located on a side of the substrate facing towards the plurality of light emitting units, wherein the plurality of drive units are correspondingly connected to the plurality of light emitting units; and each of the plurality of drive units comprises a thin film transistor, the thin film transistor comprises a source-drain metal layer (see metal layer with 111/113), and the second metal layer is disposed in a same layer as the source-drain metal layer.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571 )272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829